Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 8/2/21. Claim 1 is pending and under examination.

Specification
The disclosure is objected to because of the following informalities: the drug “theophylline” is misspelled on pages 41 and 45; it lacks the double “L”.  
Appropriate correction is required.

Claim Interpretation
The instant claim requires “modulating” the autonomic nervous system in order to reduce obstruction in the lung. There is no specific definition of the term “modulating” in the specification and an ordinary definition would include any change regardless of direction, e.g., both enhancing and inhibiting. However, while not importing limitations to a term, a term must nevertheless be given its broadest, reasonable interpretation in light of the specification. The term “modulating” is used in conjunction with “attenuating” (e.g., p.51), the specification generally describes the reduced obstruction stemming from inhibition of the ANS, and no where does the specification clearly suggest enhancing or further activating the ANS. Thus, read in light of the specification, the term “modulating” may only reasonably be interpreted as including inhibition and similar terms, e.g., attenuating, reducing, blocking, etc. 


Claim Objections
Claim 1 is objected to because of the following informalities:  
When making amendments, the status of every claim must be identified; see MPEP §714 and 37 CFR 1.121. Claim 1 was not provided with a status identifier. The Examiner believes the correct identifier should be “original”, but this lack of a status identifier must be corrected in combination with the reply to this Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "steps (a) and (b)". However, the claim does not identify any such steps. As such, it is unclear what this limitation requires.
Further, “the lung” in line 4 lacks proper antecedent basis. A typical human patient will have two lungs and so it is unclear to which of these lungs the phrase “the lung” is referring to. 
Therefore, claim 1 is indefinite. For the purpose of examination, the “modulating” step (lines 3-4) will be treated as step (a) and the administering step (line 5) will be treated as step (b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inhibiting acetylcholine production/release/binding to improve efficacy of an anticholinergic, does not reasonably provide enablement for the breadth of what is now claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Independent claim 1 requires two steps:
The first step is modulating nerve activity in the autonomic system in order to reduce obstruction in at least one obstructed airway of the lung. This may be done by any conceivable means.
The second step is administering a drug to a patient. This can be any drug and need not treat any particular disease or symptom nor is it required to be administered by any particular route.

 When combined, these two steps result in a greater therapeutic efficacy than the drug administration alone.
As disclosed in the specification, nerve modulation functions by disrupting the action of acetylcholine; see for example p.2 L17-18, L22, p.11 L1-2. The specification as filed does not describe inhibiting any other neurotransmitter or any “mechanism” other than inhibiting release, production, or binding of acetylcholine. As argued by Applicant in parent application 15/191603 (Remarks filed 5/9/17), “one would expect no significant improvement from the subsequent administration of a drug having a mechanism based on modulation of the autonomic nervous system to further reduce obstruction…after disrupting nerve activity” (p.14). While Applicant has demonstrated this effect occurs when the compound is an anti-cholinergic (inhibits acetylcholine), Applicant has not provided any objective evidence or scientific reasoning as to why one would consider the effects on acetylcholine to be transferrable to any other neurotransmitter, nor broadly to any potential “drug”. Applicant has merely suggested that the method functions for all possible neurotransmitters, mechanisms, and routes of administration while at the same time previously arguing such results are unpredictable. The claim scope includes administering epinephrine (specification p. 41 L1) to inhibit release/production of a neurotransmitter but does not describe how administering this neurotransmitter would accomplish such a result or offered evidence that such would still result in the therapeutic treatment of the claimed patient in conjunction with a procedure that inhibits the same neurotransmitter. There is no evidence that the nerve modulation would improve the efficacy of e.g., prednisone or antibiotics (specification p.41 L1). 
The specification does not add to the predictability of such results for a modulator of any neurotransmitter other than acetylcholine, thus requiring the artisan to discover for themselves which neurotransmitters are modulated other than acetylcholine, if these procedures are therapeutically effective, and if such procedures increase efficacy of drugs that inhibit the same neurotransmitter or improve the efficacy of any other drug, regardless of mechanism of action or expected outcome. This is undue experimentation.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 

This is true here, where Applicant has proposed a hypothesis that the autonomic system can be modulated (inhibited) by some unspecified means and that this will increase efficacy of another drug regardless of that drug’s mechanism, leaving it to the artisan to determine the accuracy of this hypothesis with, as noted by Applicant, no reasonable expectation of success.
Therefore, claim 1 is not enabled for the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Mayse (US 20090306644; form 892) in view of Gershon (form 892).
Claim 1 is drawn to a method of improving the efficacy of a drug. The drug treats a patient having an obstructive lung disease (reference efficacy) and the therapeutic effect of this drug is improved when administered subsequent to nerve modulation therapy of the autonomic nervous system to reduce obstruction in an airway (treatment efficacy). 
Mayse claims a method for decreasing resistance to airflow within a bronchial tree of a subject by at least partially denervating a portion of the bronchial tree using a specialized device that does not irreversibly damage the inner surface of the airway (claim 20). Mayse claims such denervation includes damaging the vagus nerve (claim 28), which is part of the parasympathetic nervous system (paragraph 72), which itself is part of the autonomic nervous system (paragraph 72). This reduction in resistance to airflow reduces obstruction in at least one obstructed airway in the lung. See for example paragraphs 19 and 90 which describe the relationship between airflow resistance and lung obstruction in the context of the method being used to treat those with obstructive lung disease, including those with chronic pulmonary disease (COPD; described further in paragraphs 5-9). Thus, Mayse teaches modulating nerve activity in the autonomic nervous system of a patient with obstructive lung disease to reduce obstruction in at least one obstructed lung (the procedure at lines 3-4 of the instant claim). Mayse teaches prescription drugs are not completely successful on their own (paragraph 15) and teaches the apparatus used to modulate nerve activity may also be used to administer treatment agents, such as antibiotics, anti-inflammatory agents, pharmaceutically active substances, bronchodilators, beta- adrenergic agonists, and anticholinergics. However, Mayse does not explicitly teach these drugs should be administered subsequent to the nerve modulation or that these drugs are efficacious in treating a patient having an obstructive lung disease.
Gershon states “long-acting inhaled ß-agonists and anticholinergics have both been shown to improve COPD outcomes and are recommended for moderate to severe disease” (abstract). Gershon also teaches both inhaled corticosteroids, oral corticosteroids, and antibiotics are prescribed medications to treat COPD (see table 4: “number of prescriptions for COPD medications” which includes ß-agonists, anticholinergics, inhaled corticosteroids, oral corticosteroids, and respiratory antibiotics). Gershon does not teach nerve modulation treatment.
Nevertheless, one of ordinary skill in the art at the time the invention was made would have found it obvious to combine the treatment method of Mayse followed by the treatment method of Gershon, thus arriving at the instant method with a reasonable expectation of success. Mayse fully discloses the therapeutic efficacy of modulating nerve activity in the autonomic system when treating a patient with COPD. Thus, the only difference between Mayse and the instant claim is that Mayse does not explicitly suggest including conventional COPD therapy when using nerve modulation therapy. However, combining treatments known to be useful for the same purpose is prima facie obvious. See MPEP § 2144.06(I).
In this case, Gershon teaches inhaled beta agonists and anticholinergics (“drugs”) are standard, recommended treatments for the same population as taught by Mayse (COPD patients). The beta agonists and anticholinergics clearly have a “reference efficacy” as defined by the specification (p.11) as Gershon teaches they treat the disease, indicating there is an improvement over the baseline (no drug). 
With respect to the limitation of the treatment efficacy being greater than the reference efficacy, it is initially noted that this is a result which flows from practicing the active method steps. As the method arrived at above meets every limitation of the active steps, the evidence tends to support the conclusion that the result must also be achieved.
 Moreover, one of ordinary skill in the art would have had a reasonable expectation that using two therapeutics (nerve modulation and inhaled bronchodilators) would result in a greater therapeutic result than using either one alone (See MPEP §2144.06(1), particularly Ex parte Quadranti). With respect to the limitation that the drug is administered subsequent to the nerve modulation, there are only three time points at which to give the drug: before, during, and after nerve modulation. As combining two known therapeutics is expected to result in a greater benefit to the patient, it would have been obvious to try the limited number of administration regimes to achieve the predictable outcome of increased benefit to the patient with a reasonable expectation of success. Further note there is no assertion in the instant specification that the therapeutic efficacy (defined by performing both modulation and drug administration) is dependent on the order of performing the steps. Thus, the method of instant claim 1 is the result of the predictable combination of using two COPD therapies, both of which were known in the prior art. As neither treatment is 100% effective, one of ordinary skill in the art at the time the invention was made would have been motivated to perform such a combination in order to improve treatment efficacy (as claimed).
Finally, one of ordinary skill in the art at the time of the invention would have been motivated to administer the drug subsequently to modulation of nerve activity as Mayse teaches such modulation improves (reduces) airflow resistance in the lungs (e.g., paragraph 15). Given this information, one of ordinary skill in the art would have found it obvious to administer an inhaled drug such as those disclosed by Gershon after nerve modulation because the airway is less obstructed. 
Therefore, claim 1 would have been obvious.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayse (US 20090306644) in view of Richards (US 20030099600; form 892).

Claim 1 is drawn to a method of improving the efficacy of a drug. The drug treats a patient having an obstructive lung disease (reference efficacy) and the therapeutic effect of this drug is improved when administered subsequent to nerve modulation therapy of the autonomic nervous system to reduce obstruction in an airway (treatment efficacy). 
Mayse claims a method for decreasing resistance to airflow within a bronchial tree of a subject by at least partially denervating a portion of the bronchial tree using a specialized device that does not irreversibly damage the inner surface of the airway (claim 20). Mayse claims such denervation includes damaging the vagus nerve (claim 28), which is part of the parasympathetic nervous system (paragraph 72), which itself is part of the autonomic nervous system (paragraph 72). This reduction in resistance to airflow reduces obstruction in at least one obstructed airway in the lung. See for example paragraphs 19 and 90 which describe the relationship between airflow resistance and lung obstruction in the context of the method being used to treat those with obstructive lung disease, including those with chronic pulmonary disease (COPD; described further in paragraphs 5-9). Thus, Mayse teaches modulating nerve activity in the autonomic nervous system of a patient with obstructive lung disease to reduce obstruction in at least one obstructed lung (the procedure at lines 3-4 of the instant claim). Mayse teaches prescription drugs are not completely successful on their own (paragraph 15) and teaches the apparatus used to modulate nerve activity may also be used to administer treatment agents, such as antibiotics, anti-inflammatory agents, pharmaceutically active substances, bronchodilators, beta- adrenergic agonists, and anticholinergics. However, Mayse does not explicitly teach these drugs should be administered subsequent to the nerve modulation or that these drugs are efficacious in treating a patient having an obstructive lung disease.
Richards is also concerned with the treatment of COPD (paragraph 3). Richards teaches this as a respiratory disorder involving constriction of the airway and may be caused by infection (paragraph 3). Richards suggests treating COPD with an antibiotic, particularly a tetracycline (paragraph 5) and specifically doxycycline (paragraph 6) and particularly via inhalation (paragraph 13). Richards also claims such a method in claims 1, 3, and 10. Richards does not teach modulating nerve activity first.
Nevertheless, one of ordinary skill in the art at the time the invention was made would have found it obvious to combine the treatment method of Mayse followed by the treatment method of Richards, thus arriving at the instant method with a reasonable expectation of success. Mayse fully discloses the therapeutic efficacy of modulating nerve activity in the autonomic system when treating a patient with COPD. Thus, the only difference between Mayse and the instant claim is that Mayse does not explicitly suggest including conventional COPD therapy when using nerve modulation therapy. However, combining treatments known to be useful for the same purpose is prima facie obvious. See MPEP § 2144.06(I).
In this case, Richards teaches inhaled antibiotics are an effective treatment for the same population as taught by Mayse (COPD patients). The antibiotics clearly have a “reference efficacy” as defined by the specification (p.11) as Richards teaches they treat the disease, indicating there is an improvement over the baseline (no drug). 
With respect to the limitation of the treatment efficacy being greater than the reference efficacy, it is initially noted that this is a result which flows from practicing the active method steps. As the method arrived at above meets every limitation of the active steps, the evidence tends to support the conclusion that the result must also be achieved.
 Moreover, one of ordinary skill in the art would have had a reasonable expectation that using two therapeutics (nerve modulation and inhaled antibiotics) would result in a greater therapeutic result than using either one alone (See MPEP §2144.06(1), particularly Ex parte Quadranti).  This is further supported by the method of Mayse working to reduce airway constriction while the method of Richards treats, e.g., the infection on the surface of the lung. Two methods which treat different etiologic causes or different symptoms would be reasonably expected to produce a better overall therapeutic outcome than either alone.
With respect to the limitation that the drug is administered subsequent to the nerve modulation, there are only three time points at which to give the drug: before, during, and after nerve modulation. As combining two known therapeutics is expected to result in a greater benefit to the patient, it would have been obvious to try the limited number of administration regimes to achieve the predictable outcome of increased benefit to the patient with a reasonable expectation of success. Further note there is no assertion in the instant specification that the therapeutic efficacy (defined by performing both modulation and drug administration) is dependent on the order of performing the steps. Thus, the method of instant claim 1 is the result of the predictable combination of using two COPD therapies, both of which were known in the prior art. As neither treatment is 100% effective, one of ordinary skill in the art at the time the invention was made would have been motivated to perform such a combination in order to improve treatment efficacy (as claimed).
Finally, one of ordinary skill in the art at the time of the invention would have been motivated to specifically administer the antibiotic subsequently to modulation of nerve activity. This is because Richards teaches the preferred administration route is via inhalation as well as that the target population has reduced gaseous exchange due to constriction of the airway. Thus, one of ordinary skill in the art would have been motivated to first use the method of Mayse, as Mayse teaches such modulation improves (reduces) airflow resistance in the lungs (e.g., paragraph 15), which would reduce the lung obstruction thereby allowing more efficient delivery of an inhaled drug, such as that taught by Richards. Given this information, one of ordinary skill in the art would have found it obvious to administer an inhaled drug such as those disclosed by Richards after nerve modulation because the airway is less obstructed. 
Therefore, claim 1 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9398933. 
The reference document claims a species of the instant method: treating obstructive lung disease, including COPD, asthma, and CF, using nerve modulation of the parasympathetic system (autonomic system) followed by an anticholinergic drug. Thus, the instant claims are anticipated by/obvious over the reference claims.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10869997. 
The reference document claims a species of the instant method: treating obstructive lung disease, including COPD, asthma, and CF, using nerve modulation of the parasympathetic system (autonomic system) followed by an anticholinergic drug. Thus, the instant claims are anticipated by/obvious over the reference claims.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over:

- Claims 1-9 of U.S. Patent No. 8731672
- Claims 1-25 of U.S. Patent No. 8821489
- Claims 1-21 of U.S. Patent No. 8808280
- Claims 1-28 of U.S. Patent No. 8740895
- Claims 1-15 of U.S. Patent No. 8489192
- Claims 1-13 of U.S. Patent No. 8226638
- Claims 1-21 of U.S. Patent No. 8961507
- Claims 1-12 of U.S. Patent No. 8961508
- Claims 1-24 of U.S. Patent No. 9398933
- Claims 1-34 of U.S. Patent No. 9668809
- Claims 1-40 of U.S. Patent No. 10201386
- Claim 1 of copending Application No. 16243781 (provisional). 

each in view of Mayse (US 20090306644) and Gershon.

- Patent 8731672 claims a method of reducing bronchial constriction by damaging nerves along an airway of the lung. Mayse discloses several such nerves and that damage to these nerves results in reduced bronchial constriction, including in the autonomic system. Thus, the combination of Mayse and US 8731672 would have rendered the nerve modulation step of the instant claims obvious to one of ordinary skill in the art at the time the invention was made. The subsequent administration of a drug would have been obvious for the reasons above in view of Gershon.

- Patent 8821489 claims a method of treating a subject by damaging a nerve trunk that runs along an airway in order to reduce airway resistance in a higher generation airway. Mayse discloses that this method is useful for treating pulmonary obstructive disorders, including the autonomic system. The patent claims and Mayse discloses similar limitations of the method, including a cooling step, the airway being between the trachea and the lung, and the tissue being disposed radially between the device and nerve trunk. The combination of Mayse and US 8821489 would have rendered the nerve modulation step of the instant claims obvious to one of ordinary skill in the art at the time the invention was made. The subsequent administration of a drug would have been obvious for the reasons above in view of Gershon.
- The remaining rejections are set forth for similar reasons. Essentially, the reference documents claim a device which modulates nerve activity in the airway or a method of using such a device. Gershon would have made obvious combining such a device with a “drug” to improve the therapeutic outcome while Mayse provides guidance and suggestions as to the usage of such devices or provides an obvious alternative to such a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649